           Case 1:20-cv-03885-AJN Document 8 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                        10/14/2020
 Marcella T. Spinner,

                        Plaintiff,
                                                                                  20-cv-3885 (AJN)
                –v–
                                                                                       ORDER
 Raymond Morejon, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

        The Court is in receipt of the parties’ joint request to extend the deadline for fact

discovery (Dkt. No. 7). The Court has not yet entered the parties’ proposed Case Management

Plan filed on August 3, 2020, and no discovery deadlines are currently in effect. The request is

therefore denied as moot. If the parties wish the Court to enter a Case Management Plan at this

time, they should submit one along with a joint letter pursuant to this Court’s Order of May 26,

2020. The joint letter and proposed Case Management Plan should be filed no later than seven

days before the scheduled initial pretrial conference. If the Court determines that no initial

pretrial conference is necessary, it will adjourn the conference and enter the Case Management

Plan.

        The Court wishes Ms. Spinner well with her planned surgery.


        SO ORDERED.


Dated: October 14, 2020                             __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
